EXHIBIT 10.4    




THIRD AMENDMENT TO

THE PHOENIX COMPANIES, INC.  STOCK INCENTIVE PLAN

As Amended and Restated Effective January 1, 2009




The Phoenix Companies, Inc. Stock Incentive Plan (the "Plan"), as amended and
restated effective January 1, 2009, and further amended effective as of January
1, 2009 and March 8, 2012, is amended effective as indicated as follows:




1.

Effective December 12, 2013, Section 2.1(f) of the Plan is amended in its
entirety to read as follows:




(f)

 “Change of Control” shall be deemed to have occurred upon the first occurrence
of:

(i)

any person acquires “beneficial ownership” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
directly or indirectly, of securities of the Company representing 35% or more of
the combined Voting Power of the Company’s securities;

(ii)

within any 24-month period, the persons who were directors of the Company at the
beginning of such period (the “Incumbent Directors”) shall cease to constitute
at least a majority of the Board of Directors (the “Board”) or the board of
directors of any successor to the Company; provided that any director elected or
nominated for election to the Board by a majority of the Incumbent Directors
still in office shall be deemed to be an Incumbent Director for purposes of this
Section 2.1(f)(ii);

(iii)

the effective date of the consummation of any merger, consolidation, share
exchange, division, sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Event”), if immediately following the
consummation of such Corporate Event  those Persons who were stockholders of the
Company immediately prior to such Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power, in substantially the same proportion
as prior to such Corporate Event, of (x) in the case of a merger or
consolidation, the surviving or resulting corporation or (y) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than 35% of the consolidated assets of the Company immediately prior
to such Corporate Event;

(iv)

the approval by stockholders of the Company of a plan of liquidation with
respect to the Company, or the Company is voluntarily or involuntarily dissolved
or liquidated or otherwise ceases business operation; or





--------------------------------------------------------------------------------

EXHIBIT 10.4    




(v)

the occurrence of any other event occurs which the Board declares to be a Change
of Control.

2.

 Effective March 7, 2013, Section 4.3(c) is added to read as follows:




(c)

Compensation Recovery Policy (“Clawback Policy”):   If an Employee/Participant
is covered under the Company’s Compensation Recovery Policy, as currently in
effect and as amended from time to time (“Clawback Policy”), under certain
circumstances, the Company is allowed to recover incentive compensation paid to
certain employees.  The benefits provided under this Plan are incentive
compensation and are subject to the Clawback Policy, a copy of the currently
effective version of which has been provided to the covered
Employee/Participant, and such benefits shall be repaid to the Company if and to
the extent that the Company’s Board determines that repayment must be made
pursuant to the Clawback Policy.










 IN WITNESS WHEREOF, this Third Amendment to the Plan is adopted this 15 day of
January, 2014.







On Behalf of

The Phoenix Companies, Inc.

Board of Directors/Compensation Committee







/s/ Jody A. Beresin_________________________

Jody A. Beresin

Senior Vice President

Administration



